Citation Nr: 1046664	
Decision Date: 12/14/10    Archive Date: 12/20/10

DOCKET NO.  08-20 077 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress 
disorder (PTSD), currently rated as 70 percent disabling.  

2.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to service-
connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The appellant had active service from September 1965 to August 
1968.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 rating decision of the Portland, 
Oregon, Regional Office (RO).  

The appellant testified before an Acting Veterans Law Judge in 
September 2010.  A transcript of the hearing testimony is 
associated with the claims file.  


FINDINGS OF FACT

1.  PTSD is manifested by nightmares, poor concentration, 
irritability, anger outbursts, avoidance, restriction of affect, 
decreased interest in activities, hyperviligance, and increased 
startle response. 

2.  The appellant's service-connected disability renders him 
unable to obtain and retain substantially gainful employment.


CONCLUSIONS OF LAW

1.  PTSD is no more than 70 percent disabling.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.130; Diagnostic Code (DC) 9411 
(2010).

2.  The criteria for entitlement to a TDIU have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 
4.15, 4.16, 4.19 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the 
pertinent implementing regulation, codified at 38 C.F.R. § 3.159 
(2010), provide that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 
38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that, 
or "immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini v. 
Prinicpi, 18 Vet. App. 112, 119 (2004).  The timing requirement 
enunciated in Pelegrini applies equally to the initial 
disability-rating and effective-date elements of a service 
connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with the notice required under VCAA by letters dated in 
October 2006 and May 2008.  Furthermore, the record reflects that 
the appellant was afforded a hearing before an Acting Veterans 
Law Judge in September 2010.  During the hearing, the Acting 
Veterans Law Judge clarified the issue on appeal, asked 
clarifying questions and asked the appellant if he had anything 
else to add to the record.  The actions of the Acting Veterans 
Law Judge supplement VCAA and comply with 38 C.F.R. § 3.103 
(2010).

VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefits sought, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  In 
connection with the current appeal, available service and private 
treatment records have been obtained.  We also note that the 
appellant has been afforded appropriate and adequate VA 
examinations as they reflect a pertinent medical history, review 
of the documented medical history, clinical findings, a 
diagnosis, and opinions supported by medical rationale.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence necessary 
to substantiate the claim.  The evidence of record provides 
sufficient information to adequately evaluate the claim, and the 
Board is not aware of the existence of any additional relevant 
evidence which has not been obtained.  No further assistance to 
the Appellant with the development of evidence is required. 38 
U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  Accordingly, the 
Board will address the merits of the claim. 

Factual Findings - PTSD

In a June 2006 examination, it was noted that the appellant's 
occupation was landscape maintenance.  He related that he had 
been off his medication for over a month.  He indicated that 
nothing had changed and that he still could not talk to people.  
Intrusive thoughts, an inability to tolerate being around people 
other than his immediate family, avoidance, irritability, 
distressing dreams, anger, and isolation were noted.  The 
appellant stated that he has had multiple jobs since service and 
that he has had a great difficulty keeping jobs for extended 
periods of time.  It was noted that he was unable to sit in the 
movie theater and/or wait in lines at the grocery store without 
becoming significantly agitated.  The appellant described 
episodes that come on relatively spontaneously when agitated and 
are resolved by isolation.  He had a hard time being around 
people of Asian descent and avoided thoughts, feelings, 
conversations, movies, etc associated with his war memories.  The 
examiner noted that the appellant endorsed anhedonia, a 
diminished interest in daily activities and a feeling of strong 
attachment and estrangement from others.  Although the appellant 
reported being able to experience close emotional feelings, such 
was limited to his wife and children.  It was noted that he had 
not had any friends for a significant length of time.  He 
endorsed irritability, exaggerated startle response, and 
hyperviligance.  He was without suicidal ideation or thoughts.  

There was a notation of ongoing and increasing difficulty with 
short term memory and concentration.  He denied hallucinations or 
other psychotic features or thought broadcasting.  It was noted 
that the appellant resided with his wife in their "fifth 
wheeler" that was parked on his son's property.  He reported a 
good relationship with his wife.  His network support included 
his son, grandchildren and wife.  

Examination revealed that he was well groomed, cooperative, 
uncomfortable, and anxious.  He displayed eye contact and was 
briefly tearful in talking about his inability to tolerate being 
in close proximity to people other than his family.  His speech 
was regular, vocabulary appropriate, mood poor, and affect 
constricted/anxious.  He had logical and goal directed thought 
processes, and was oriented times three.  Concentration, memory, 
and abstraction appeared to be intact.  His intelligence was 
average, and judgment and insight good.  PTSD was diagnosed and a 
GAF of 40 was assigned.  The VA examiner opined that the 
appellant's service-connected status seemed quite appropriate, 
and that it did not seem unreasonable that he would be awarded 
unemployability status based on his current presentation.  The 
examiner noted that there was no indication of malingering or 
embellishment of symptomatology.  

In July 2006, the appellant requested an increase for his PTSD.  
He stated that he had been working at campgrounds around the 
country trying to find a place where he could work without social 
issues.  He related that he had not found such a place, and that 
his nerves get to him and he cannot be around people.  

In his July 2006 application for increased compensation based on 
unemployability, the appellant related that his service-connected 
PTSD prevented him from securing or following any substantially 
gainful occupation.  He stated that he last worked full time in 
May 2006 and that he left his last job because of his disability.  
He also related that he tried to obtain employment since he 
became too disabled to work. 
The appellant was afforded a VA compensation and pension 
examination in October 2006.  During this examination, it was 
noted that the appellant worked part time.  He reported continued 
nightmares, and that his concentration, irritability and anger 
outburst had worsened.  There was a notation of avoidance.  He 
also reported that he was disgusted with his sons and irritated 
with his wife, and that it was difficult for him to have positive 
feelings toward his family.  The appellant had no interest in 
doing pleasurable things.  He stated that he used to go dancing 
and dinner with his wife.  Hyperviligance, isolation, distrust 
and startle response now worsened was noted.  The appellant also 
reported depression at times, dysphonic mood, isolation, insomnia 
difficulties, poor concentration, and hopelessness/helplessness.  
He did not have feelings of worthlessness or suicidal ideation.  
Panic attack symptoms including cold sweats, tingling, trembling, 
heart racing, and fear of dying were reported.  He also reported 
that he had no friends but two acquaintances.  He stated that he 
stayed away from people and that he did not engage in social 
activities.  

Since his last examination, the appellant reported having three 
or four jobs.  He reported that his jobs were fine until he 
started working with people.  He stated that he had to quit his 
jobs because of the stress that they caused him.  The appellant 
submitted a statement from a co-worker which noted that he had 
difficulties at work.  It was noted by the co-worker that the 
appellant becomes very short tempered and confused at work.  
Examination revealed that the appellant was casually dressed, 
oriented, had normal thought process and did not appear to have 
any hallucinations or delusions.  He had below average 
concentration and short term memory.  His affect was restricted 
during the evaluation and mood was stressed.  He appeared to be 
very stressed, shaky and panicky when discussing his 
difficulties.  

The examiner noted that the appellant continued to meet the DSM-
IV criteria for PTSD and dysthymia secondary to PTSD.  The 
examiner noted that the appellant's symptoms were reported to 
have worsened since the last examination to include nightmares, 
concentration, irritability, anger outbursts, avoidance, 
restriction of affect, decreased interest in activities, 
hyperviligance, and increased startle response.  The appellant 
reported that he continued to work part-time but had difficulty 
interacting with people, dealing with stress and confrontations.  

In a statement submitted by the appellant's son in December 2006, 
it was noted that the appellant had a difficult time daily and 
that his nerves had him on edge most of the time.  His son 
related that there are days when the appellant is distant and 
almost lost inside of himself.  In a separate December 2006 
statement, the appellant's wife related that the appellant had 
bad dreams every once in awhile and that he has gotten worse in 
the last five years.  She related that he had memory problems, 
and that they had few friends and did not socialize.  His wife 
noted that when they do have company after 20 minutes the 
appellant will take the dog for a walk or find something else to 
do.  She stated that he was a workaholic and had to stay busy.  

In another statement received in December 2006, a friend of the 
appellant related that the appellant changed over the last five 
years and that he is no longer able to hold a job for any length 
of time.  The friend noted that the appellant once welcomed guest 
into his home but now had his wife send them away.  He further 
noted that the appellant was once patient but now shaked at the 
smallest upset, and that he once could work out a problem but now 
quit and moved on.  In a statement received in December 2006, the 
appellant's co-worker indicated that the appellant became short 
tempered on occasion during their work relationship.  He also 
stated that the appellant became so agitated that he thought a 
physical confrontation would result.  He reported that the 
appellant froze at work and became confused.  

The appellant related in December 2006 that his nerves were bad 
most of the time and that he had problems dealing with people.  
He noted trouble sleeping, difficulty with memory, and the 
inability to be around people or crowds.  He stated that he could 
not sleep or work, and that he felt safe away from the public.  
He indicated that he was last employed with a resort from 
September 2005 to April 2006.

In January 2007, the VA examiner noted that although the 
appellant was working, it was unlikely that this could be 
continued indefinitely in his current state.  The examiner stated 
that he would support a claim for an increase from 70 to 100 
percent or for him to be considered unemployable.  

In March 2007, the appellant stated that although he worked part 
time it was not enough to support him and his spouse and that it 
was not gainful employment.  He stated that he had five jobs in 
the last seven years because it was hard being around people and 
in social situations.  He related that he had not had a full time 
job since 2000.  He stated that he stopped working then because 
of a nervous breakdown and his doctor took him off of work.    

In March 2007, the appellant's wife stated that the appellant 
still awakes at 3:00 am and has bad dreams.  She stated that she 
loved the appellant but that he was in his own "hell" most of 
the time.  She stated that he kept busy and that having to work 
to live was hard because of having to deal with people.  She 
stated that when an attack happens the appellant gets suicidal 
and states that he does not want to burden her and that without 
him she could be happier.  It was noted that the appellant had a 
problem with staying at a job more than 7 to 9 months.  

In an August 2008 statement, the appellant's wife stated that the 
appellant lost control of his life 7 to 8 years ago and that he 
has not been the same.  She stated that she makes all the 
decisions, and that she has to hand him what to wear and tell him 
to shave/clean up.  

In February 2009, it was reported that the appellant worked for a 
RV resort from September 2005 to May 2006.  It was reported that 
he worked 40 hours a week and that he took some days off for 
problems.  Termination of employment was attributed to the 
appellant voluntarily quitting.  

The February 2010 examination revealed that the appellant 
continued to struggle with nightmares, was still irritable and 
avoided media.  It was noted that his wife did all the shopping 
and dealings with the public.  It was also noted that he was 
unable to work because of his anxiety and irritability but that 
he worked in maintenance most of his life.  He reported that he 
gave up working a few years ago because he could not deal with 
people anymore.  He had never been violent with people but feared 
he might get so.  He appeared causally but cleanly dressed, was 
fully oriented to time, place and person, and his speech clear 
and coherent.  His thoughts were linear and logical and he was 
without suicidal ideation or violent ideation.  Although he 
feared hurting others, it was noted that he never had.  Sleep 
trouble, intrusive thoughts, marked irritability, anxiety, and 
hyperviligance were noted.  He was deemed medically competent 
with decent judgment.  

The appellant was afforded a VA compensation and pension 
examination in March 2010.  During this examination, it was noted 
that the appellant last worked until November 2009.  His worked 
in maintenance and held the job for a year.  The appellant 
reported that he leaves his job when he is no longer able to deal 
with people.  It was noted that he quit his last job on November 
14, 2009, and that he turned 62 on November [redacted], 2009.  According 
to the appellant, he worked until he was 62 and then quit.  He 
stated that he only worked prior to that to survive financially.  

Since retiring, the appellant stated that he spent most of his 
time in his shop, "tinkering" and "building" things.  It was 
noted that he was able to work on things that involve more fine 
motor skills and that he enjoyed woodworking, metal work, 
painting, and taking things apart.  The appellant and his wife 
lived with their son at that time.  Examination revealed that his 
grooming was low average, and that he was irritable at times.  He 
raised his voice and was noticeably upset during the examination 
at times.  He denied suicidal or homicidal ideation, and signs of 
psychosis.  He described difficulties with memory but had no 
difficulty communicating with the examiner.  

PTSD moderate to severe was diagnosed and a GAF score of 42 was 
assigned.  The VA examiner noted that the appellant described 
symptoms of numbing, avoidance, isolation and decreased interest 
in activities.  The examiner also noted that the appellant's 
affect was restricted and that he described a foreshortened sense 
of future.  The VA examiner opined that based on his statements, 
the appellant is not able to manage work because of his 
irritability and difficulty engaging with others.  The examiner 
stated that it appeared that the appellant's motivation to work 
was also a factor.  For example, he noted, the appellant had been 
employed but quit working as soon as he was able to reach Social 
Security.  The examiner noted that if the appellant did not have 
additional sources, he would have likely continued working.  The 
examiner noted that the appellant's work functioning appeared to 
be significantly impaired by his irritability and lack of desire 
to be around people but he has managed to find jobs that he can 
do.  The examiner stated that his social functioning is severely 
impacted by his symptoms of PTSD and that he is irritable, angry 
and possibly to the point of being physically abusive at times.  
The examiner noted that the appellant had no friends and minimal 
regular contact (it was noted that he spent time with his wife 
and son).  The examiner stated that it was unlikely that the 
appellant's mood would significantly improve in the foreseeable 
future unless he engaged in intensive PTSD treatment.  

During his September 2010 hearing, the appellant reported that he 
could not attend group therapy sessions because he cannot do 
groups.  He reported that his nerves go "south" and that he 
gets the shakes.  The appellant related that his hygiene was 
fine. When asked about suicidal or homicidal ideations, the 
appellant replied that "he can't go there."  He reported 
nightmares all the time.  His wife related that the appellant 
cannot be in crowded areas but they occasionally go out to eat.  
She stated that the appellant "can't do people."  The appellant 
reported that he retired because he could not deal with people 
anymore.  He stated that his PTSD prevented him from working.  

Legal Criteria 

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically be 
determined, on the average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria identified 
by Diagnostic Codes.  38 C.F.R. § 4.27.  When rating the 
veteran's service-connected disability, the entire medical 
history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. 
App. (1991).  The current level of disability, however, is of 
primary concern in a claim for an increased rating; the more 
recent evidence is generally the most relevant in such a claim, 
as it provides the most accurate picture of the current severity 
of the disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
That being said, given unintended delays during the appellate 
process, VA's determination of the "current level" of a 
disability may result in a conclusion that the disability has 
undergone varying and distinct levels of severity throughout the 
entire time period that the increased rating claim has been 
pending.  In those instances, it is appropriate to apply staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Secretary, acting within his authority to adopt and apply a 
schedule of ratings, chose to create one general rating formula 
for mental disorders.  38 U.S.C. § 1155; see 38 U.S.C. § 501; 38 
C.F.R. § 4.130.  By establishing one general formula to be used 
in rating more than 30 mental disorders, there can be no doubt 
that the Secretary anticipated that any list of symptoms 
justifying a particular rating would in many situations be either 
under-or over-inclusive.  The Secretary's use of the phrase 
"such symptoms as," followed by a list of examples, provides 
guidance as to the severity of symptoms contemplated for each 
rating, in addition to permitting consideration of other 
symptoms, particular to each veteran and disorder, and the effect 
of those symptoms on the claimant's social and work situation.  
Instead, the rating specialist is to consider all symptoms of a 
claimant's condition that affect the level of occupational and 
social impairment, including, if applicable, those identified in 
the DSM-IV.  See 38 C.F.R. § 4.126 .  If the evidence 
demonstrates that a claimant suffers symptoms or effects that 
cause occupational or social impairment equivalent to what would 
be caused by the symptoms listed in the diagnostic code, the 
appropriate, equivalent rating will be assigned.  Mauerhan v. 
Principi, 16 Vet. App. 436 (1992). 

The appellant's PTSD is evaluated pursuant 38 C.F.R. § 4.130 
Diagnostic Code 9411, and is subject to the criteria listed under 
the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2010).  A 70 percent rating is 
warranted for occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work like setting); inability 
to establish and maintain effective relationships.  Id.  

A 100 percent evaluation is indicated where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self of others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.  Id.  

The use of the term "such as" in the rating criteria 
demonstrates that the symptoms after that phrase are not intended 
to constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular disability rating.  
Mauerhan v. Principi, 16 Vet. App. 436 (2002).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's capacity 
for adjustment during periods of remission.  The rating agency 
shall assign an evaluation based on all the evidence of record 
that bears on occupational and social impairment, rather than 
solely on the examiner's assessment of the level of disability at 
the moment of the examination.  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not assign an 
evaluation solely on the basis of social impairment.  38 C.F.R. § 
4.126.

In assessing the evidence of record, it is important to note that 
the GAF score is a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 
(citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 
4th ed. (DSM-IV) at 32).  A score of 31 to 40 is assigned where 
there is some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, family 
relations, judgment, thinking or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child frequently 
beats up younger children, is defiant at home, and is failing at 
school). Id.  A score of 41-50 is assigned where there are 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no friends, 
unable to keep a job).  Id.  A score of 51-60 is assigned where 
there are moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few friends, 
conflict with peers or co- workers). Id.  A score of 61-70 is 
indicated where there are some mild symptoms (e.g., depressed 
mood and mild insomnia OR some difficulty in social, 
occupational, or school functioning (e.g., occasional truancy, or 
theft within the household), but generally functioning pretty 
well, has some meaningful interpersonal relationships.  Id.

Analysis - PTSD

The appellant has appealed the denial of a rating higher than 70 
percent disabling for PTSD.  The 70 percent rating contemplates 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood.  To warrant a higher rating the evidence must 
show total occupational and social impairment.  

Based on the evidence presented, the Board finds that a rating 
higher than 70 percent disabling for PTSD is not warranted.  In 
this regard, we find that the appellant's symptoms are more 
characteristic of a disability picture that is contemplated by a 
70 percent rating than that contemplated by a 100 percent rating 
under Diagnostic Code 9411.  A majority of the type of criteria 
contemplated for a 100 percent rating under Code 9411 have not 
been demonstrated.  

The evidence shows that the appellant's PTSD is manifested by 
nightmares, poor concentration, irritability, anger outbursts, 
avoidance, restriction of affect, decreased interest in 
activities, hyperviligance, and increased startle response.  The 
appellant has described difficulty being around people, having 
little or no friends, and trouble maintaining employment.  
Although the appellant has recently reported having little to no 
friends, we note that throughout this appeal he has reported 
having a few friends and submitted lay statements from those who 
were identified as friends and co-workers.  Also, he has 
consistently maintained a close and stable relationship with his 
wife and children.  Although he feared hurting others, it was 
noted that he never had.  

We further note that the appellant has had intermittent 
employment until he quit working when he turned 62.  It is noted 
that he quit work when he became eligible for Social Security.  
Since retiring, the appellant has spent most of his time in his 
shop and has reported that he enjoyed woodworking, metal work, 
painting, and taking things apart.  Examinations reveal that the 
appellant is oriented and without thought impairment and/or 
psychosis.  The appellant has also stated that his hygiene is 
fine.  We note that he consistently denied suicidal ideation or 
violent ideation in his examinations despite indicating 
differently during his hearing.  The above findings justify a 70 
percent rating and no more.  

Furthermore, while an examiner's classification of the level of a 
psychiatric impairment, by words or by a GAF score, is to be 
considered but is not determinative of the percentage disability 
rating to be assigned (38 C.F.R. § 4.126), it is notable that for 
the period considered in this appeal the appellant's GAF scores 
have been 40 and 42.  A GAF score of 40 was assigned in June 2006 
denoting some impairment in reality testing or communication, or 
major impairment in several areas, such as work or school, family 
relations, judgment, thinking or mood.  However, a GAF score of 
42 was assigned in March 2010 denoting serious symptoms or any 
serious impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  In the view of the 
Board, the GAF scores are consistent with the appellant's PTSD 
symptomatology and the assignment of a 70 percent rating.  

We acknowledge that the January 2007 VA examiner stated that he 
would support a claim for an increase from 70 to 100 percent or 
for the appellant to be considered unemployable.  However, we 
note that there is no indication of total occupational and social 
impairment, due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self of others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name.  
Although the evidence demonstrates that the appellant has social 
and occupational impairment attributable to his service-connected 
PTSD, his overall symptomatology is not consistent with the 
criteria for a 100 percent disability rating under Diagnostic 
Code 9411.  

The Board notes that the appellant is competent to report that 
his disability is worse than evaluated.  We acknowledge his 
reports of short term memory loss, difficulty being around 
people, decreased interest in social activities, trouble with 
concentration and his inability to maintain employment.  The 
Board finds that the appellant has been credible when reporting 
the specifics of his condition.  However, the credible testimony 
does not provide a basis for a higher rating.  For all the 
reasons set forth above, the preponderance of the evidence is 
against a rating higher than 70 percent disabling for PTSD.  
Accordingly, the claim is denied.  

We have also considered referral for an extraschedular rating.  
Consideration of referral for an extraschedular rating requires a 
three-step inquiry. See Thun v. Peake, 22 Vet. App. 111, 115 
(2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 
2009).  The first question is whether the schedular rating 
adequately contemplates the veteran's disability picture.  Thun, 
22 Vet. App. at 115.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  If the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, then the 
second inquiry is whether the claimant's exceptional disability 
picture exhibits other related factors such as those provided by 
the regulation as governing norms.  If the veteran's disability 
picture meets the second inquiry, then the third step is to refer 
the case to the Under Secretary for Benefits or the Director of 
the Compensation and Pension Service to determine whether an 
extraschedular rating is warranted.

Here, the Board finds that the record reflects that the appellant 
has not required frequent periods of hospitalization for his 
disability and that the manifestations of the disability is 
contemplated by the schedular criteria.  Therefore, there is no 
reason to believe that the average industrial impairment from the 
disability would be in excess of that contemplated by the 
schedular criteria.  Therefore, referral of the case for extra-
schedular consideration is not in order.

TDIU

The appellant has appealed the denial of TDIU.  Total disability 
ratings for compensation based on individual unemployability may 
be assigned where the schedular rating is less than total, when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, or as 
a result of two or more disabilities, provided at least one 
disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring the 
combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  Where these percentage requirements are not met, 
entitlement to the benefits on an extraschedular basis may be 
considered when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service- connected 
disabilities.  38 C.F.R. § 4.16(b).

Marginal employment shall not be considered substantially gainful 
employment, and generally shall be deemed to exist when a 
veteran's earned income does not exceed the amount established by 
the U.S. Department of Commerce, Bureau of the Census, as the 
poverty threshold for one person.  Marginal employment may also 
be held to exist, on a facts-found basis (includes but is not 
limited to employment in a protected environment such as a family 
business or sheltered workshop), when earned annual income 
exceeds the poverty threshold.  Consideration shall be given in 
all claims to the nature of the employment and the reason for 
termination.  38 C.F.R. § 4.16(a).

The central inquiry is, "whether the veteran's service-connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Consideration may be given to the Veteran's education, 
special training, and previous work experience, but not to his 
age or to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Board observes that a claim for TDIU is, in essence, a claim 
for an increased rating.  Norris v. West, 12 Vet. App. 413, 420-
21 (1999).  A TDIU claim is an alternate way to obtain a total 
disability rating without recourse to a 100 percent evaluation 
under the rating schedule.

The record indicates that the appellant is currently service-
connected for PTSD, evaluated as 70 percent disabling.  This is 
the appellant's only service connected disability.  As such, the 
schedular requirements for a TDIU are met. 

The appellant has indicated that he is unable to maintain 
employment because of his service connected PTSD.  Based on the 
evidence presented, the Board finds that a grant of TDIU is 
warranted.  In this regard, it is shown that the appellant can no 
longer obtain and retain substantially gainful employment because 
of his service-connected PTSD.  During his September 2010 
hearing, the appellant reported that his PTSD prevented him from 
working and that he retired because he could not deal with people 
anymore.  The Board finds that the appellant's testimony during 
his hearing was credible and consistent with the evidence of 
record.  We also note that lay statements from the appellant's 
friends and co-workers which describe his difficulties with 
employment are also of record and support the appellant's claim.  

Furthermore, the June 2006 VA examiner opined that the 
appellant's service connected status seemed quite appropriate and 
that it did not seem unreasonable that he would be awarded 
unemployability status based on his current presentation.  We 
also note that the January 2007 VA examiner opined that he would 
support a claim for an increase from 70 to 100 percent or for him 
to be considered unemployable.  The March 2010 VA examiner also 
opined that the appellant is not able to manage work because of 
his irritability and difficulty engaging with others.  These 
opinions all support the conclusion that the appellant's service-
connected PTSD renders him unable to obtain and maintain 
substantially gainful employment.  

We acknowledge that the March 2010 VA examiner found that the 
appellant is not able to manage work because of his irritability 
and difficulty engaging with others but stated that it appeared 
that the appellant's motivation to work was also a factor.  The 
examiner further noted that the appellant's work functioning 
appeared to be significantly impaired by his irritability and 
lack of desire to be around people but he has managed to find 
jobs that he can do.  

Although it is shown that the appellant retired when he reached 
the age of 62 and was eligible for Social Security, the record 
also shows that until that time he was unable to cope in the work 
environment and that he continued to work because of the 
financial need to do so.  In this regard, we note that the 
January 2007 VA examiner related that although the appellant was 
working it was unlikely that this could be continued indefinitely 
in his current state.  We recognize that the appellant had 
managed to find jobs that he was able to do, but the lay and 
medical evidence of record shows that working was difficult for 
him and he could not maintain employment longer than a year 
because of his PTSD symptomatology.  As such, we find in favor of 
the appellant's TDIU claim.  

Stated differently, there is nothing in this record that 
establishes that the appellant could return to a substantially 
gainful occupation.  Furthermore, it is the service-connected 
PTSD that precludes such substantially gainful employment.  
Accordingly, the Board concludes that the criteria for a TDIU are 
met and the benefit sought on appeal is granted.  




ORDER

A rating higher than 70 percent disabling for PTSD is denied.  

A total disability rating for compensation on the basis of 
individual unemployability is granted subject to the controlling 
regulations applicable to the payment of monetary benefits.  



____________________________________________
KRISTI L. GUNN 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


